DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13, filed 09/24/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 12(b) as being indefinite of claims 1 and 10 has been withdrawn. 
Applicant’s arguments, see page 13, filed 09/24/2021, with respect to claims 1, 5, 10, and 14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication 2011/0038267 (Smith) in view of 2015070383 (Li) further in view of U.S. Patent Application Publication 2017/0289018 (Lyer) of claims 1, 5, 10, and 14 has been withdrawn. 
Applicant’s arguments, see page 13, filed 09/24/2021, with respect to claims 2-4, 6-7, 11-13, 15-16, and 19-20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over Smith in view of Li and Lyen in further view of U.S. Patent Application Publication 2016/0134477 (Guo) of claims 2-4, 6-7, 11-13, 15-16, and 19-20 has been withdrawn. 
Applicant’s arguments, see page 13, filed 09/24/2021, with respect to claim 17 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over Smith in view of Li, Lyen and Guo, in further view of U.S. Patent Application Publication 2017/0063672 (Chhabra) of claim 17 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael T. Konczal (Reg. No. 45475) on 10/13/2021.

The application has been amended as follows: 
See Attached (8546983US04 proposed amendment 16727596) file for full description; claims 1 and 10 were amended to recites...” switching, in response to receiving the second LACPDU packet, a status of the mux machine from the protect_waiting state to the collecting and distributing state; and setting the first aggregation port to the collecting and distributing state; identifying that the mux machine is in the protect_waiting state and that the second LACPDU packet from the second network device is not received within three to ninety seconds; and setting the aggregated link to single-port_up, wherein the single-port_up indicates that an aggregation port on a first end of the aggregated link is in the collecting and distributing state and that an aggregation port on a second end of the aggregated link is not in the collecting and distributing state.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of ” switching, in response to receiving the second LACPDU packet, a status of the mux machine from the protect_waiting state to the collecting and distributing state; and setting the first aggregation port to the collecting and distributing state; identifying that the mux machine is in the protect_waiting state and that the second LACPDU packet from the second network device is not received within three to ninety seconds; and setting the aggregated link to single-port_up, wherein the single-port_up indicates that an aggregation port on a first end of the aggregated link is in the collecting and distributing state and that an aggregation port on a second end of the aggregated link is not in the collecting and distributing state.” as the prior art of reference does not individually nor in combination read into the claims as previously identified in the office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        






/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476